OPINION
BARRY, Judge.
In Eastern Investment Co. v. Commonwealth, 123 Pa. Commonwealth Ct. 510, 554 A.2d 604 (1989), we affirmed an order of the Board of Finance and Revenue which denied a refund request by petitioner, Eastern Investment Company. Petitioner had conveyed a parcel of property to the Redevelopment Authority of Berks County (Authority) by deed for a stated consideration of $3,800,000. When the deed was recorded, petitioner claimed that the transaction was exempt from the real estate transfer tax under Section 1102-C of the Tax Reform Code of 1971, Act of March 4, 1971, P.L. 6, as amended, added by Act of May 5, 1981, P.L. 36, as amended, because the Authority was a “nonprofit industrial development agency”. The Department of *115Revenue issued a determination that this transfer was subject to the transfer tax. Petitioner paid the tax under protest and then sought a refund. The Board of Finance and Revenue denied the request and petitioner appealed to this Court.
As already mentioned, petitioner argued that the Authority was a “nonprofit industrial development agency”, thereby exempting the transaction from the real estate transfer tax. For the reasons explained in our opinion, we rejected this argument and affirmed the order of the Board of. Finance and Revenue. Eastern Investment. Petitioner filed exceptions, again advancing the same arguments that were put forth before the three judge panel. Suffice it to say that petitioner has been unable to convince us that our original decision is flawed. We will therefore deny these exceptions, relying upon our original discussion. Id.
ORDER
AND NOW, October 13,1989, these exceptions are denied and the Prothonotary is directed to enter judgment in favor of the respondent.